        Case 6:20-cv-00471-MK     Document 68    Filed 03/26/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




GORDON ALAN GEFROH,                                     Case No. 6:20-cv-00471-MK
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

BETH CRAWFORD; FREDERICK BOSS;
TIFFANY DEATON; LOCKE WILLIAMS;
and MATTHEW DONOHUE,

             Defendants.


AIKEN, District Judge:

      United States Magistrate Judge Mustafa T. Kasubhai issued Findings and

Recommendation (“F&R”) (doc. 60) in this case on February 8, 2021. In the F&R,

Judge Kasubhai recommended that defendant Beth Crawford’s and State

Defendants’ Motions to Dismiss (docs. 42, 45) be granted and that this case be

dismissed with prejudice.    Judge Kasubhai concluded that the Second Amended

Complaint (doc. 40) failed to allege that Crawford acted under color of state law and




Page 1 – OPINION AND ORDER
        Case 6:20-cv-00471-MK      Document 68     Filed 03/26/21   Page 2 of 3




that the claims against State Defendants are barred by the Eleventh Amendment

and Judicial Immunity.

      Plaintiff filed timely objections. Doc. 67. Accordingly, the Court must “make

a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

      I have carefully considered plaintiff’s objections and conclude there is no basis

to modify the F&R. Plaintiff objects that further amendment would not be futile and

includes proposed amendments in his objections. But those amendments do not

correct the deficiencies that led Judge Kasubhai to conclude that the claims should

be dismissed. I have also reviewed the pertinent portions of the record de novo and

find no errors in Judge Kasubhai’s F&R.

      Plaintiff’s request for “leave, and 7 days more time, to file a Supplemental

document, to add some case law” is DENIED. Objections (doc. 67) at 2. Plaintiff

already received a 30-day extension of time to file these objections despite his failure

to comply with the District’s conferral requirements. Doc. 63 (citing Local Rule (“LR”)

7-1). Plaintiff was warned that the Court would “summarily deny any future motions

that fail to comply with LR 7-1.” Id. Here, plaintiff has failed to certify that he

conferred with defendants on this motion for leave, as required under LR 7-1 (a)(1),

and failed to comply with LR 7-1(b), which provides that “[e]very motion must

concisely state the relief sought and be stated in a separate section under the heading




Page 2 – OPINION AND ORDER
        Case 6:20-cv-00471-MK    Document 68    Filed 03/26/21   Page 3 of 3




‘Motion’” and that “[m]otions may not be combined with any response, reply, or other

pleading.

      In sum, the Court ADOPTS Judge Kasubhai’s F&R (doc. 60). Crawford’s

Motion to Dismiss (doc. 42) and State Defendants’ Motion to Dismiss (doc. 45) are

GRANTED, State Defendants’ Motion for an Extension of Time (doc. 43) is

GRANTED, and plaintiff’s motions for extensions of time (docs. 32, 33) to respond

defendants’ first motions to dismiss (docs. 15, 21) are DENIED as moot, as Judge

Kasubhai previously denied those motions to dismiss as moot (doc. 47).

      This action is DISMISSED with prejudice and a judgment shall be entered

accordingly.

      IT IS SO ORDERED.

                  26th day of March 2021.
      Dated this _____




                                   /s/Ann Aiken
                           __________________________
                                   Ann Aiken
                           United States District Judge




Page 3 – OPINION AND ORDER
